426 So. 2d 938 (1983)
Ex parte Michael Stephen LEWIS.
(Re: Michael Stephen Lewis
v.
State of Alabama)
82-189.
Supreme Court of Alabama.
February 11, 1983.
Cary L. Dozier, Troy, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
PER CURIAM.
In denying the petition for writ of certiorari, we express no approval of the test set forth in the opinion as a basis for determining whether an affidavit supporting a search warrant passes constitutional muster.
WRIT DENIED.
TORBERT, C.J., and FAULKNER, ALMON, EMBRY and ADAMS, JJ., concur.